Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
This final Office action responds to claims filed November 30, 2020.
Applicants amended claims 1-3, 8-10, 16, 17, and 20.  Claims 1-20 are pending and have been examined.

Claim Objections
Claim 1 is objected to because of the following informalities: The claim recites “receiving, by a processor on server….”  This appears to be the result of a typographical error.  For the purpose of compact prosecution, examiner will interpret the claim as reciting “receiving, by a processor on a server….”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.







Claims 1-13 and 15-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 1, 16, and 20: The claims recite a process and machine (e.g., “a computer-implemented method comprising…,” “a system comprising…,” and “a non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising…”), which are statutory categories of invention.  However, the claims also recite an abstract idea:
Determining … an attribute of the real-estate property comprising an age or condition of the real-estate property;

Identifying, based on the determined age or condition of the real estate property, one or more real-estate transaction documents associated with the selected real-estate property transaction;

Identifying a format for the identified one or more real-estate property transaction documents based on the attribute of the real-estate property;

Automatically populating the one or more real-estate property transaction documents according to the identified format using the obtained information….

The limitations recite a method for generating a contract for a real estate transaction.  Generating a contract for a real estate transaction is a “commercial or legal interaction” 1  Commercial and legal interactions fall within the “certain methods of organizing human activity” group of abstract ideas.2  Examiner further submits the “determining” and “identifying” limitations can also be interpreted as reciting a mental process.3  Accordingly, the claims recite an abstract idea.
The claims also do not include limitations that integrate the identified judicial exception into a practical application.  Limitations that may indicate whether the judicial exception has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.4  The following limitations describe data gathering and data output:
Receiving, by a processor on server, a selection of a real-estate property transaction associated with a real-estate property;

Obtaining, from a publicly available multiple listings services (MLS) database, information associated with the real-estate property transaction;

Automatically populating the one or more real-estate property transaction documents according to the identified format using the obtained information from the MLS database. 

The Office has long considered data gathering and data output to be insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea do not integrate the exception into a practical application.5  

Paragraph 0068: FIG. 10 is a block diagram illustrating components of a machine 1000, according to some embodiments, able to read instructions from a machine-readable medium (e.g., a machine-readable storage medium) and perform any one or more of the methodologies discussed herein.  Specifically, FIG. 10 shows a diagrammatic representation of the machine 1000 in the example form of a computer system, within which instructions 1010 (e.g., software, a program, an application 916, an applet, an app, or other executable code) for causing the machine 1000 to perform any one or more of the methodologies discussed herein can be executed.  In alternative embodiments, the machine 1000 operates as a standalone device or can be coupled (e.g., networked) to other machines.  In a networked deployment, the machine 1000 may operate in the capacity of a server machine 130, 108, 120, 122, 124, etc., or a client device 110 in a server-client network environment, or as a peer machine in a peer-to-peer (or distributed) network environment.  The machine 1000 can comprise, but not be limited to, a server computer, a client computer, a personal computer (PC), a tablet computer, a laptop computer, a netbook, a personal digital assistant (PDA), an entertainment media system, a cellular telephone, a smart phone, a mobile device, a wearable device (e.g., a smart watch), a smart home device (e.g., a smart appliance), other smart devices, a web appliance, a network router, a network switch, a network bridge, or any machine capable of executing the instructions 1010, sequentially or otherwise, that specify actions to be taken by the machine 1000.

Paragraph 0081: The Detailed Description, therefore, is not to be taken in a limiting sense, and the scope of various embodiments is defined only by the appended claims, along with the full range of equivalents to which such claims are entitled.

6  Examiner also notes these limitations only describe the technological environment in which to apply the judicial exception and do not impose meaningful limits on the claims.7  In view of these considerations, the examiner concludes the additional elements fail to meaningfully integrate the abstract idea recited in the claims into a practical application.  Therefore, the claims are directed to an abstract idea.
	The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The “receiving…,” “obtaining…,” and “automatically populating…” limitations describe the conventional computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”8  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.9  Furthermore, as explained earlier in the discussion regarding an integration of the abstract idea into a practical application, the additional element of using a computer or processor to perform the steps recited in the claim amounts to no more than mere instructions to apply the exception using a generic 
Finally, even when considered as an ordered combination, the claims do not contain an inventive concept or add anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  Therefore, the claims are not patent-eligible.








With respect to claims 2-13, 15, and 17-19: The dependent claims are rejected under 35 U.S.C. §101 because the additional recited limitations further describe the identified abstract idea and/or do not recite limitations that integrate the abstract idea into practical application or that qualify as significantly more under the Office’s current guidance on subject matter eligibility.
	(a)	Claims 2 and 17: The “assigning an identifier to the area of the real-estate property transaction document that can be populated with text based on the retrieved text” limitation further describes the abstract idea(s) previously identified in the independent claims.  The claims recite an abstract idea.  The claims also do not include additional elements that integrate the abstract idea into a practical application.  The following limitations describe data gathering and data output:
Receiving a blank real-estate property transaction document;

Performing optical character recognition on the blank real-estate property transaction document to identify characters that represent an area of the real-estate property transaction document that can be populated with text;

Retrieving text of the blank real-estate property transaction document that is adjacent to the identified characters that represent the area of the real-estate property transaction document that can be populated with text.

10  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claims are not patent-eligible.
	(b)	Claims 3 and 18: The claims do not include limitations that integrate the abstract idea into a practical application.  The “wherein receiving the selection of the real-estate property transaction comprises receiving a request from a computing device to generate a first real-estate property transaction document, the one or more real-estate property transaction documents including at least the first real-estate property transaction document” limitation recites data gathering.  Furthermore, “the wherein the identified characters comprise a sequence of underscores corresponding to a blank space” limitation describes content also obtained during a data gathering step (e.g., “performing optical character recognition…”).  As explained earlier, the Office considers data gathering and data output to be insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the previously 
	(c)	Claims 4 and 19: The claims do not include limitations that integrate the abstract idea into a practical application.  The “wherein the server is a first server that host data associated with a purchaser and a seller…,” “storing on a second server to a plurality of templates…,” “retrieving, with the first server, a document identifier of the first real-estate property transaction document,” “transmitting the document identifier to the second server,” and “retrieving, by the first server from the second server, the template associated with the retrieved document identifier” limitations recite data gathering and data output.  As explained earlier, the Office considers data gathering and data output to be insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the previously identified exception into a practical application.  Furthermore, the claims also do not recite limitations that qualify as significantly more than the abstract idea.  The limitations describe the conventional computer function of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claims are not patent-eligible.
(d)	Claim 5: The claim does not include limitations that integrate the abstract idea into a practical application.  The “associating, on the second server, different types of real-estate property transactions with a corresponding one or more of the different real-estate property transaction documents and a corresponding format of each of the corresponding one or more of the different real-estate property transaction documents” limitations recite data gathering, which the Office considers to be insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the previously identified exception into a practical application.  The claim also does not recite limitations that qualify as significantly more than the abstract idea.  Examiner submits the “associating…” limitation could be interpreted as describing “sorting information.”11  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent eligible.
	(e)	Claim 6: The “updating the different real-estate property transaction documents in response to detecting a change in regulation” limitation recites a mental process.  Accordingly, the claim recites an abstract idea and is not patent-eligible.
	(f)	Claim 7: The “automatically determining that the selected real-estate property transaction is of a type that is associated with a plurality of the different real-estate property transaction documents including the first real-estate property transaction document” limitation further describes the abstract idea(s) identified in claim 1.  The claim thus recites an abstract idea.  The claim also does not include limitations that 
	(g)	Claim 8: The “adding the identifier as a field of a template corresponds to the blank real-estate transaction document,” “identifying a plurality of templates comprising the template correspond to the selected real-estate property transaction,” and “adding content of the received input to the area of the blank real-estate transaction document based on data associated with the identifier of the field of the template” limitations further describe the abstract idea(s) identified in claim 1.  The claim recites an abstract idea.  The claim also does not include limitations that integrate the abstract idea into a practical application.  The “generating for display the plurality of identified templates,” “presenting the field of the template to a user,” and “receiving input associated with the presented field for populating a given real-estate transaction 
	(h)	Claim 9: The “wherein the template is a first template, further comprising: editing the identifier that has been added as the field of the first template to match an identifier of another field of a second template that is common to both the first and second templates” limitation further describes the abstract idea(s) identified in claim 1.  Therefore, the claim recites an abstract idea and is not patent-eligible.
	(i)	Claim 10: The claim does not include limitations that integrate the abstract idea into a practical application.  The “wherein automatically populating the one or more real-estate property transaction documents comprises automatically filling in fields of a template corresponding to the one or more real-estate property transaction documents using previously stored information” limitation recites data gathering and data output, which the Office considers to be insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the previously identified exception into a practical application.  Furthermore, the limitation fails to qualify as significantly more than the abstract idea.  The limitation describes the 
	(j)	Claim 11: The “identifying missing information for at least one of the fields of the template” limitation recites a mental process.  Accordingly, the claim recites an abstract idea and is not patent-eligible.  The claim also does not include limitations that integrate the abstract idea into a practical application.  The “requesting input from via a computing device to supply the missing information” limitation recites data gathering and data output, which the Office considers to be insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the previously identified exception into a practical application.  Furthermore, the limitation fails to qualify as significantly more than the abstract idea.  The limitation describes the conventional computer function of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.
	(k)	Claim 12: The claim does not include limitations that integrate the abstract idea into a practical application.  The “generating for display a preview of the automatically populated one or more real-estate property transaction documents” limitation recites data output, which the Office considers to be insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the previously identified exception into a practical application.  Furthermore, 
	(l)	Claim 13: The “wherein the one or more real-estate property transaction documents includes a first and a second real-estate transaction property document…,” “identifying a field that is common to the first and second real-estate property transaction documents,” and “automatically populating the field in the first and second real-estate property transaction documents based on the obtained information” limitations further describe the abstract idea(s) identified in claim 1.  Accordingly, the claim recites an abstract idea.  The claim does not include limitations that integrate the abstract idea into a practical application.  The “automatically populating the field in the first and second real-estate property transaction documents based on the obtained information” limitation recites data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate an abstract idea into a practical application.  The limitation also fails to qualify as significantly more than the abstract idea because it describes the conventional computer function of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.
(m)	Claim 15: The “wherein identifying the format comprises identifying an ordering scheme for the one or more real-estate property transaction documents” limitation further describes the abstract idea(s) identified in claim 1.  Accordingly, the claim recites an abstract idea.

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-13, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Minerick (Pub. No. 2013/0339189) in view of Allison (Pub. No. 2010/0100522) [hereinafter Allison ‘522] and in view of Subramanian (Pub. No. 2017/0109137).
With respect to claim 1: Minerick discloses a computer-implemented method (See at least Paragraph 0001: “The present application relates generally to sales transactions and, more specifically, to methods and apparatus for facilitating real estate transactions.”) comprising:
	(a)	receiving, by a processor on server, a selection of a real-estate property transaction associated with a real-estate property (See at least Paragraph 0053: “As will be described in greater detail below, selected property data stored by sellers may be made available to shoppers and prospective buyers to peruse and select See also Paragraph 0062: “Also, property descriptions such as profiles or listing pages may be tagged with a unique identifier that allows shoppers and prospective buyers to select, view, and identify properties for which they may desire additional information or to submit an offer.  The unique identifier may be a number, string of alphanumeric characters, or any other easily recognizable item that facilitates identification and reference of individual property listings and obtaining additional stored property data such as from a database, as well as engagement in a respective transaction for the particular property.”); 
	(b)	obtaining, from a publicly available multiple listings service (MLS) database, information associated with the real-estate property transaction (See at least Paragraph 0048: “A process 10 for facilitating real estate transactions, or a related purchase transaction sequence, is shown, generally, at FIG. 1A.  Referring again to FIG. 1A, data describing and relating to a real property for sale may be accessed at box 12.  In an embodiment, property data may include property identifiers and descriptions of a piece of real property, as are commonly used in marketing such properties for sale.  For example, property data may include details such as the property address, number of rooms, construction type, particular amenities and fixtures, photographs of the property, neighborhood description, tax data, local school system, etc. Property data may be input or recorded for storage through several known modes, as will be described in greater detail, below.  In an embodiment, property data may be input, entered or stored before it is accessed, and more data may be input, entered and stored at the same time as previously input, entered or stored data is being accessed.”  See also Paragraph 0125: “Moreover, any information generated during the transaction through interaction with a third-party vendor 1306 or an agent/broker 1308, for provision of ancillary or “a la carte” services, such as obtaining MLS and non-MLS listings or the generation of “for sale” signs, for example, may also be stored in database 1300.”  See also Paragraph 0131: “Pull-down menu 1602, may be provided for responding to an inquiry as to whether the property of interest is already listed on a respective listing or offer service, such as those described in connection with embodiments herein. In the event that a property is so listed, responding “yes” may trigger the automatic population of other fields on page 1600 with the relevant information from a respective database or other data storage.”); and
	(c)	automatically populating the one or more real-estate property transaction documents according to the identified format using the obtained information (See at least Paragraph 0050: “Stored property data may likewise be available for automated or manual entry into various documents related to the sale of real property, such as contracts, disclosure documents, and task lists, including related form documents or templates, as will be described in greater detail below.  Storage of property information may thus advantageously and efficiently facilitate the conduct of a real estate transaction from start to finish, by allowing property data that is entered and storage to be used, accessed and reused as needed throughout the entire transaction.  A particular item of property data thus only has to be entered once into an easily accessible repository, from where it can be readily accessed for manual or automated retrieval and use later.”  See also Paragraph 0125: “Information stored in database 1300 may be used to generate or populate listings 1312, as well as form documents and templates for offers 1314, counter-offers 1316, disclosures 1318, obligations / 
	Minerick does not explicitly teach the remaining limitations.  However, Allison ‘522 discloses (d) determining, by the processor, an attribute of the real-estate property comprising an age or condition of the real-estate property; identifying, based on the determined age or condition of the real-estate property, one or more real-estate property transaction documents associated with the selected real-estate property transaction (See at least Paragraph 0022: “Forms could also be organized according to other attributes, such as jurisdiction (e.g., different states might have different laws, so there could be different forms for different states which would automatically be used for transactions in the relevant states), type of transaction (e.g., purchase, lease, sale and lease back, property exchange, sales by owner, etc.) and type of property (e.g., commercial real estate, residential with easements, residential with known defects (e.g., asbestos roofs), etc.).”  See also Paragraph 0026: “Once the buyer had selected a property [302], the process shown in FIG. 3a could continue with the system automatically loading virtual forms associated with the selected property [303].”  Examiner broadly defines “condition” to include type of property under the broadest reasonable interpretation of the claim.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to organize forms according to property types and to identify relevant forms for a given property based on certain attributes (e.g., jurisdiction, type of transaction, type of property) as described by Allison ‘522 in Minerick’s invention.  As demonstrated by Allison ‘522, it is within the KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not teach the remaining limitations.  However, Subramanian discloses (e)	identifying a format for the identified one or more real-estate property transaction documents based on the attribute of the real-estate property (See at least Paragraph 0016: “The application 120 may communicate with a data retrieval module 115 to transfer and retrieve data from a software program repository 105.  The software program repository 105 may store jurisdictional documents, jurisdictional file formats and form layouts.  The application 120 may use these documents, jurisdictional file formats and form layouts for generating various legal documents applicable to a particular jurisdiction as and when required.”  See also Paragraph 0033: “The integration module 228 again communicates with the data retrieval module 232 to retrieve report formats or documents stored at the software program repository 234.  The data retrieval module 232 retrieves appropriate reports formats corresponding to given jurisdictional information.  In an embodiment, a report may be generated by arranging the report-data in the retrieved report format.”  See also Paragraph 0039: “The software program repository 330 may store programs that facilitate execution of one or more business process.  The software program repository 330 may also store report formats, form layouts, documents etc.  The application 320 
	It would have been obvious to one of ordinary skill in the art to further include technical features to access jurisdictional file formats and form layouts as taught by Subramanian in the combination of references.  As demonstrated by Subramanian, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of generating an actual purchase contract document from a template as needed in Minerick at Paragraph 0075.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 10: The proposed combination of Minerick, Allison ‘522, and Subramanian references discloses the computer-implemented method of claim 1, wherein automatically populating the one or more real-estate property transaction documents comprises automatically filling in fields of a template corresponding to the one or more real-estate property transaction documents using previously stored information (See at least Minerick Paragraph 0050: “Stored property data may likewise be available for automated or manual entry into various documents related to the sale of real property, such as contracts, disclosure documents, and task lists, including related form documents or templates, as will be described in greater detail below.”  See also Paragraph 0075: “Tab 504 may also include several features and functionality related to generating and signing the actual purchase contract for the subject property….  In addition, functionality may be included for automatic or manual generation of an actual purchase contract document.  Such a document may be generated from a stored form or template that may be automatically or manually See also Figure 6; Paragraph 0081: “Each of these links reflects particular information that a buyer and seller may exchange in connection with an offer or transaction.  Data entered in connection with any of these items, or at any stage of the transaction process or purchase transaction sequence may be stored in a database as parameter values for reference or retrieval in later stages of the transaction process, and all data entered by a buyer may be selectively shared with a seller, and parameter values may be manually or automatically populated in transaction documents, such as a sale/purchase contract, offer, counter-offer, counter-counter-offer, acceptance, disclosure, obligation, contingency, or any other document contemplated in embodiments as useful in connection with a real estate transaction.”  See also Paragraph 0125: “Information stored in database 1300 may be used to generate or populate property listings 1312, as well as form documents and templates for offers 1314, counter-offers 1316, disclosures 1318, obligations/contingencies 1320, acceptances 1322, or any other forms, templates or other transmittals or communications used or made throughout the process.”).
With respect to claim 11: The proposed combination of Minerick, Allison ‘522, and Subramanian references discloses the computer-implemented method of claim 10 further comprising: identifying missing information for at least one of the fields of the template; and requesting input from via a computing device to supply the missing information (See at least Minerick Paragraph 0080: “As discussed in connection with indicators 612, “incomplete” and “complete” states of indicator 622 may be designated by a particular color, shading shape, or other characteristic that provides a quick visual reference of the indicator state, and whether all associated tasks and See also Paragraph 0084: “Link 702 (labeled “Offer”) may include indicator 704, which may be colored red, indicating that the buyer has not completed all the steps or entered the information requested in the “Offer” process.  Specific completed and incomplete steps are shown in list 706….  Button 708 may facilitate direct viewing or downloading of a file or document that corresponds to one that would be sent to the seller.  This may quickly highlight to a buyer the information or data that still must be entered.”  See also Paragraph 0106: “Status indicator window 1006 may display a message regarding the status of item 1002, and incorporate a readily-identifiable status indicia such as color, shading or even shape, which provides an immediately informative quick reference as to whether the item has been completed, is incomplete, or requires some other sort of attention or data input.”).
With respect to claim 12: The proposed combination of Minerick, Allison ‘522, and Subramanian references discloses the computer-implemented method of claim 1, further comprising generating for display a preview of the automatically populated one or more real-estate property transaction documents (See at least Minerick Paragraph 0084: “Button 708 may facilitate direct viewing or downloading of a file or document that corresponds to one that would be sent to the seller.  This may quickly highlight to a buyer the information or data that still must be entered.”). 
With respect to claim 13: The proposed combination of Minerick, Allison ‘522, and Subramanian references discloses the computer-implemented method of claim 1, wherein the one or more real-estate property transaction documents includes a first and a second real-estate transaction property document, and the method further comprising: identifying a field that is common to the first and second real-estate property transaction documents; automatically populating the field in the first and second real-estate property transaction documents based on the obtained information (See at least Minerick Paragraph 0133: “In addition, as discussed above, data entered throughout the offer and purchase negotiation process may be captured and stored for future use, including population of related transaction forms and other purposes.”  Examiner submits Minerick’s invention necessarily performs the “identifying…” step when populating various related transaction forms as previously disclosed in Minerick.  See MPEP §2112.02.). 
With respect to claim 16: Claim 16 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 16.  Minerick further discloses the embodiment limitations of a system comprising: a memory that stores instructions; and one or more processors on a server configured by the instructions to perform operations comprising… (See at least Paragraph 0154: “It is understood that the various embodiments may be implemented individually, or collectively, in devices comprised of various hardware and/or software modules and components.  Such a device, for example, may comprise a processor, a memory unit….”  See also Paragraph 0155: “The processor 3104 can execute program code that is, for example, stored in the memory 3102.”  See also Paragraph 0157: “Various embodiments described herein are described in the general context of method steps or processes, which may be implemented in one embodiment by a computer program product or module, embodied in a computer-readable memory, including computer-executable instructions, such as 
With respect to claim 18: The proposed combination of Minerick, Allison ‘522, and Subramanian references discloses the claim 16, wherein the operations comprising receiving the selecting of the real-estate property transaction further comprise receiving a request from a computing device to generate a first real-estate property transaction document, the one or more real-estate property transaction documents including at least the first real-estate property transaction document (See at least Minerick Paragraph 0074: “In an example illustrated in FIG. 5, a web page 500 is illustrated for a buyer to enter particular offer data.  Web page 500 may include tabs 502 for a buyer to select a particular section of the offer and transaction process or purchase transaction sequence on which a buyer would like to work.  Tab 504 is an exemplary tab labeled “CONTRACT,” which facilitates buyers' connection to a user interface for entering data concerning an offer.”  See also 
With respect to claim 20: Claim 20 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 20.  Minerick further discloses the embodiment limitations of a non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising… (See at least Paragraph 0154: “It is understood that the various embodiments may be implemented individually, or collectively, in devices comprised of various hardware and/or software modules and components.  Such a device, for example, may comprise a processor, a memory unit….”  See also Paragraph 0155: “The processor 3104 can execute program code that is, for example, stored in the memory 3102.”  See also Paragraph 0157: “Various embodiments described herein are described in the general context of method steps or processes, which may be implemented in one embodiment by a computer program product or module, embodied in a computer-readable memory, including computer-executable instructions, such as program code, and executed by apparatus such as computers or computing systems in networked environments.”).
Claims 2, 3, 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Minerick in view of Allison ‘522 in view of Subramanian and in view of Allison (US 10552525) [hereinafter Allison ‘525].
With respect to claim 2: Although the proposed combination of Minerick, Allison ‘522, and Subramanian references discloses the computer-implemented method of claim 1, the references do not teach the remaining limitations.  However, Allison ‘525 discloses receiving a blank real-estate property transaction document (See at least Column 9, Lines 63-67: “The electronic form 800 is a real estate transactional form and See also Column 11, Lines 7-12: “Referring now to FIG. 10, an exemplary flowchart 100 of the operation of a form templating computing system is presented.  At block 1002, a form is received by the system.  The form can be received from any suitable supplier, including a database local to the system, from the user, from a third party, or from other repositories.”);
	performing optical character recognition on the blank real-estate property transaction document to identify characters that represent an area of the real-estate property transaction document that can be populated with text (See at least Column 10, Lines 1-6: “The electronic form 800 includes user input elements 804A, 806A, 808A, 810A, 812A, 814A, 816A.  The electronic form 800 also includes text portions 802.  Once the processing is started, the electronic form 800 can be scanned to identify text and to identify the user input elements 804A, 806A, 808A, 810A, 812A, 814A, 816A.”  See also Column 11, Lines 19-26: “If no template is available, the system will process the form to generate the user input fields.  At block 1008, the form is optically scanned, such as using an OCR technique.  At block 1010, a user input element is identified.  The user input element can be, without limitation, an answer blank, a box, a radio button, or other type of user input element of the form that is identified by the system.”  See also Column 6, Lines 27-30: “In any event, the user input elements 204 represent area on the electronic form 200 in which a user of the form is to supply information, either in the form of words, numbers, selections, or otherwise.”);
retrieving text of the blank real-estate property transaction document that is adjacent to the identified characters that represent the area of the real-estate property transaction document that can be populated with text; and assigning an identifier to the area of the real-estate property transaction document that can be populated with text based on the retrieved text (See at least Column 7, Lines 26-37: “In some embodiments, contextual tags are associated with each of the user input elements 304A, 306A, and 308A.  The contextual tags can be based on the sub-portions of the text-portions 310 that provide context for the user input fields 304B, 306B, and 308B.  Generally, text that is immediately proximate to the user input elements 304A, 306A, and 308A can be processed to identify the contextual tags.  In many cases, the text that immediately proceeds or trails the user input element or is positioned immediately above or below the user input element can be used by the system to determine, or at least suggest, the appropriate contextual tags.”  See also Column 11, Lines 27-53: “At block 1012, the context of the user input element is identified.  This context can be determined, for example, by considering text that is positioned proximate to the user input element, the relative position of the user input element on the page, the position of the user input element relative to other user input elements, and so forth.  Depending on the configuration of the system, contextual tagging can occur in a variety of ways.  In a first embodiment, as shown by block 1014 and block 1016, a suggestion for a contextual tag is presented to a user with a tag input then received from the user….  In yet another embodiment, as shown by block 1020, the system can determine one or more contextual tags without necessarily seeking user confirmation.  Once the first user input field is identified and tagged, it is determined at 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to receive an electronic form, scan the electronic form to identify user input elements, and assign contextual tags to the identified user input elements as disclosed by Allison ‘525 in the combination of references.  As demonstrated by Allison ‘525, it is within the capabilities of one of ordinary skill in the art to include such features with the predictable result of generating actual purchase contract documents from a stored form or template as needed in Minerick at paragraph 0075.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 3: The proposed combination of Minerick, Allison ‘522, Subramanian, and Allison ‘525 references discloses the computer-implemented method of claim 2, wherein the identified characters comprise a sequence of underscores corresponding to a blank space (See at least Allison ‘525 Column 7, Lines 1-5: “The electronic form 300 can comprise user input elements 304A, 306A and 308A.  As shown, the user input elements comprise a line on the electronic form 300 (user input elements 304A, 306A) and a box (user input elements 308A).”  Examiner defines a sequence of underscores to be “a line on the electronic form” as disclosed in Allison , and 
	wherein receiving the selection of the real-estate property transaction comprises receiving a request from a computing device to generate a first-real estate property transaction document, the one or more real estate property transaction documents including at least the first real-estate transaction document (See at least Minerick Paragraph 0074: “In an example illustrated in FIG. 5, a web page 500 is illustrated for a buyer to enter particular offer data.  Web page 500 may include tabs 502 for a buyer to select a particular section of the offer and transaction process or purchase transaction sequence on which a buyer would like to work.  Tab 504 is an exemplary tab labeled “CONTRACT,” which facilitates buyers' connection to a user interface for entering data concerning an offer.”  See also Paragraph 0075: “As the transactional process progresses through the offer, review, and any counter-offer stages, as described in greater detail below, completion of the purchase contract may continue to progress, and a complete contract document may thus be finalized for signature.  The contract may be reviewed by the parties at various stages, and may be stored in the database as the transactional process proceeds, allowing content that is added to or populated in the contract to be saved, so that the contract process may be stopped and later continued at the point where it was stopped.”).
With respect to claim 8: The proposed combination of Minerick, Allison ‘522, Subramanian, and Allison ‘525 references discloses the computer-implemented method of claim 2, further comprising: adding the identifier as a field of a template that corresponds to the blank real-estate transaction document (See at least Allison ‘525 Column 1, Lines 19-20: Allison ‘525 discloses a system and method for “automated templating of electronic forms for use in electronic workflows.”  See also Column 7, Lines 16-28: “During the form templating process described herein, a user input field layer 320 (sometime referred to as a template) can be generated that comprises user input fields 304B, 306B, and 308B.  Each user input field 304B, 306B, and 308B can correspond to an underlying user input element 304A, 306A, and 308A of the electronic form 300.  The user input fields 304B, 306B, and 308B can dimensionally correspond such that they are generally aligned with the underlying user input element 304A, 306A, and 308A….  The user input elements 304A, 306A, and 308A can be stored in the field database 322.  In some embodiments, contextual tags are associated with each of the user input elements 304A, 306A, and 308A.”  See also Claim 7.  Examiner relies on the same rationale for including Allison ‘525 in the combination of references since the limitation further describes elements previously recited in claim 2.);
	presenting the field of the template to a user; receiving input associated with the presented field for populating a given real-estate transaction document of the one or more real-estate property transaction documents (See at least Allison ‘525 Column 7, Lines 53-61: “Once one or more user input fields 304B, 306B, and 308B have been identified, a user can supply user data inputs 304C, 306C, and 308C to a data layer 340.  The user data inputs can be stored in the data layer database 344.  In some embodiments, a particular user input element may appear in a plurality of instances on the electronic form 300.  Once the user supplies a user data input for one of the instances, the remaining instances can be automatically populated with the user  Column 9, Lines 28-46.  Examiner relies on the same rationale for including Allison ‘525 in the combination of references since the limitation further describes elements previously recited in claim 2.);
	identifying a plurality of templates comprising the template corresponding to the selected real-estate property transaction; generating for display the plurality of identified templates; adding content of the received input to the area of the blank real-estate transaction document based on data associated with the identifier o the field of the template (See at least Minerick Paragraph 0075: “In addition, functionality may be included for automatic or manual generation of an actual purchase contract document.  Such a document may be generated from a stored form or template that may be automatically or manually populated with information entered by the parties throughout the transactional process.  Such forms and templates may be stored in a database, or retrieved from any other compatible media or storage. Forms and templates may include respective terms and conditions that may be applicable to or required in a particular jurisdiction or geographic area in which the subject real property is located.”  See also Paragraph 0153: “At box 3004, the collection may be parsed such that items of the stored data and information may be selectively extracted and incorporated into transaction documents….  In embodiments, such documents may comprise stored templates that may be populated with items of information or data, in the generation of appropriate documents for use between a prospective buyer and a prospective seller of a real property.  At box 3006, transaction documents may be 
With respect to claim 9: The proposed combination of Minerick, Allison ‘522, Subramanian, and Allison ‘525 references discloses the computer-implemented method of claim 8, wherein the template is a first template, further comprising: editing the identifier that has been added as the field of the first template to match an identifier of another field of a second template that is common to both the first and second templates (See at least Allison ‘525 Column 6, Lines 53-58: “In some embodiments, when a user is supplying data to the user input fields, the user can optionally update one or more contextual tags associated with the user input fields.  In this fashion, the contextual tags can be updated over time to increase the overall accuracy of the user input fields.”  See also Column 11, Lines 56-63: “If the system is configured to allow a user to update the user input fields, at block 1032 it is determined if there is an update to a field.  If there is an update, at block 1034 tag input is received from the user.  The tag input can comprise, for example, updates to the contextual tagging, changing of a size or position of the user input field, or a removal of the tag.  At block 1036, the user input fields are updated in the corresponding database.”  Examiner relies on the same rationale for including Allison ‘525 in the combination of references since the limitation further describes elements previously recited in claims 2 and 8.).
With respect to claim 17: Claim 17 recites the same limitations as claim 2.  Thus, the arguments applied to claim 2 also apply to claim 17.
Claims 4-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Minerick in view of Allison ‘522 in view of Subramanian in view of Allison ‘525 and further in view of Kurian (US 9772873).
With respect to claim 4: Although the proposed combination of Minerick, Allison ‘522, Subramanian, and Allison ‘525 references discloses the computer implemented method of claim 3, wherein the server is a first server that hosts data associated with a purchaser and a seller (See at least Minerick Paragraph 0051: “For example, a seller or sellers may be asked to create a profile which includes their name, address, telephone number, username, email address, password, credit card, bank account or other payment data, and other items that may useful in generating a profile and accounts for services, including for the use of Internet or web-based services.  In embodiments, such accounts or profiles may be generated, or may be required to be generated, before the entry and storing of property data relating to a specific property or multiple properties.”  See also Paragraph 0053: “In similar fashion, embodiments may provide for property shoppers and prospective buyers to open accounts and create profiles, as part of a broader platform for facilitating a purchase transaction sequence and related communications.”  See also Paragraph 0066: “In addition, a seller's login information may be stored in the database, as described above….”  See also Paragraph 0073: “For example, once a property is selected and respective buyer accounts or profiles have been created, the account and profile information may be stored in a database.”) and 
	the method further comprises: storing on a second server to a plurality of templates each associated with a different real-estate property transaction document including the one or more real-estate property transaction documents (See at least Minerick Paragraph 0075: “Such forms and templates may be stored in a database, or retrieved from any other compatible media or storage.”  See also Subramanian Paragraph 0016: “The application 120 may communicate with a data retrieval module 115 to transfer and retrieve data from a software program repository 105.  The software program repository 105 may store jurisdictional documents, jurisdictional file formats and form layouts.  The application 120 may use these documents, jurisdictional file formats and form layouts for generating various legal documents applicable to a particular jurisdiction as and when required.”).
	The references do not explicitly teach the remaining limitations.  However, Kurian discloses retrieving, with the first server, a document identifier of the first real-estate property transaction document; transmitting the document identifier to the second server; and retrieving, by the first server from the second server, the template associated with the retrieved document identifier (See at least Column 9, Lines 61-67 and Column 10, Lines 1-10: “At step 9, the user may, via the graphical user interface, request a particular template (by e.g., selecting a particular template identifier) that best represents the attributes and relations to satisfy the parameters of their scenario.  In response, computing devices 302 may transmit the request for the particular template, which may include its template identifier, to centralized controller 310.  At step 10, centralized controller 310 may then use the template identifier to retrieve the requested template from the template database storing each of the templates.  In some instances, centralized controller 310 may identify the user (e.g., via a user identifier included in the request), determine the user's privilege level and 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to request and retrieve a template document using a template identifier as taught by Kurian in the combination of references.  As demonstrated by Kurian, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of retrieving forms and templates from a database as needed in Minerick at paragraph 0075.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
With respect to claim 5: The proposed combination of Minerick, Allison ‘522, Subramanian, Allison ‘525, and Kurian references discloses the computer-implemented method of claim 4 further comprising associating, on the second server, different types of real estate property transactions with a corresponding one or more of the different real-estate property transaction documents (See at least Allison ‘522 Paragraph 0022: “[Support] is provided for organizing and manipulating form portions of documents used in negotiation.  For example, there might be different forms (or sets of forms, in a case where multiple documents are associated with a particular type of transaction) associated with individual users of the system (e.g., brokers) to allow those users to customize their documents to meet their particular preferences….  Forms could also be organized according to other attributes, such as jurisdiction (e.g., different states (e.g., purchase, lease, sale and lease back, property exchange, sales by owner, etc.), and type of property (e.g., commercial real estate, residential with easements, residential with known defects (e.g., asbestos roofs), etc.).”  Examiner further relies on the same rationale for including Allison in the combination of references previously outlined in the rejection of claim 1.) and
	a corresponding format of each of the corresponding one or more of the different real-estate transaction documents (See at least Subramanian Paragraph 0033: “The integration module 228 again communicates with the data retrieval module 232 to retrieve report formats or documents stored at the software program repository 234.  The data retrieval module 232 retrieves appropriate reports formats corresponding to given jurisdictional information.  In an embodiment, a report may be generated by arranging the report-data in the retrieved report format.”  See also Paragraph 0039: “The software program repository 330 may store programs that facilitate execution of one or more business process.  The software program repository 330 may also store report formats, form layouts, documents etc.  The application 320 may retrieve appropriate report format or form layout to arrange the generated report-data as when requested.”).
With respect to claim 6: The proposed combination of Minerick, Allison ‘522, Subramanian, Allison ‘525, and Kurian references discloses the computer-implemented method of claim 5.  Allison ‘522 further discloses updating the different real-estate property transaction documents in response to detecting a change in regulation See at least Paragraph 0023: “In some cases, these types of organization for form management functions could be leveraged to allow for easy modification in response to changed circumstances.  For example, if a new law was enacted in a particular jurisdiction, some implementations might allow a user to pull up the standard forms for that jurisdiction, and make changes in response to the new law, allowing the user to have access to [up-to-date] forms without requiring making modifications for the forms for every transaction.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to update transaction documents in response to a change in regulations as taught by Allison ‘522 in the combination of references.  As demonstrated by Allison ‘522, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of “providing at least one transaction document to at least one of one or more prospective buyers or one or more prospective sellers” as needed in Minerick at paragraph 0008.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 7: The proposed combination of Minerick, Allison ‘522, Subramanian, Allison ‘525, and Kurian references discloses the computer-implemented method of claim 5 … further comprising: automatically determining that the selected real-estate property transaction is of a type that is associated with a plurality of the different real-estate property transaction documents including the first real-estate property transaction document (See at least Allison ‘522 Paragraph 0022: “Forms could also be organized according to other attributes, such as … type of See also Paragraph 0026: “Once the buyer had selected a property [302], the process shown in FIG. 3a could continue with the system automatically loading virtual forms associated with the selected property [303].”  See also Paragraph 0033: “Similarly, systems could be set up to facilitate different types of transactions, such as property swaps….  In such a situation, the system could retrieve the relevant information regarding those properties from the data warehouse and use to automatically populate the appropriate documents.”  Examiner further relies on the same rationale for including Allison in the combination of references previously outlined in the rejection of claim 1.);
	wherein the retrieved template is a first template, further comprising … retrieving from the second server a second template corresponding to a second real-estate property transaction document in the plurality of the different real-estate property transaction documents (See at least Kurian Column 9, Lines 61-67 and Column 10, Lines 1-10: “At step 9, the user may, via the graphical user interface, request a particular template (by e.g., selecting a particular template identifier) that best represents the attributes and relations to satisfy the parameters of their scenario.  In response, computing devices 302 may transmit the request for the particular template, which may include its template identifier, to centralized controller 310.  At step 10, centralized controller 310 may then use the template identifier to retrieve the requested template from the template database storing each of the templates.  In some instances, centralized controller 310 may identify the user (e.g., via a user identifier included in the request), determine the user's privilege level and compare the user's privilege level with 
	Notwithstanding the above discussion, examiner also notes the limitation merely recites the repetition of previously recited steps to retrieve a template.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to additionally retrieve a second template since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 19: Claim 19 recites the same limitations as claim 4.  Thus, the arguments applied to claim 4 also apply to claim 19.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Minerick in view of Allison ‘522 in view of Subramanian and further in view of Duke (Pub. No. 2005/0216836).
With respect to claim 14: Although the proposed combination of Minerick, Allison ‘522, and Subramanian references discloses the computer-implemented method of claim 1, the references do not explicitly teach the remaining limitations.  However, Duke discloses determining a size of a field in the one or more real-estate property transaction documents; identifying a portion of the obtained information corresponding to the field; and adjusting a font of the identified portion to fit the size of the field (See at least Paragraph 0087: “A text auto-resize attribute options set See also Paragraph 0113: “If the auto-resize on attribute is selected in the document template for the text object being processed, the editing software 16 performs an auto-resize routine 808, whereby the replacement text area and the original text container areas are equated to derive a new font point size for the replacement text so that it is fitted closely with the original text container.”  Examiner submits the above limitations recite technical features to adjust the font size of text in order for the text to fit within a template field under the broadest reasonable interpretation of the claim.  This interpretation is consistent with the specification at paragraph 0045.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to adjust the font size of incoming text to closely fit with the original text container as taught by Duke in the above combination of references.  As demonstrated by Duke, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of generating an actual purchase contract document from a template as needed in Minerick at paragraph 0075.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Minerick in view of Allison ‘522 in in view of Subramanian and further in view of Gaughan (Pub. No. 2003/0220879).
With respect to claim 15: Although the proposed combination of Minerick, Allison ‘522, and Subramanian references discloses the computer implemented method of claim 1, the references do not explicitly teach the remaining limitations.  However, Gaughan discloses wherein identifying the format comprises identifying an ordering scheme for the one or more real-estate property transaction documents (See at least Paragraph 0112: “FIG. 23 is a diagram of a stacking order selection screen display 2300 as shown in the administration interface diagram of FIG. 10.  Each lender typically has preferences with regards to processing a loan application.  One such preference is the order in which each of the documents included in a loan application is placed, or “stacked” into a file.  An embodiment of an electronic document processing system in accordance with the present invention includes the ability to create a stacking order for the electronic documents.  Each lender can be assigned a separate stacking order and the same loan application can be viewed by different lenders using different stacking orders.  The stacking order selection display 2300 … may include stacking order selection information and features, for example a select a lender selection 2310, for example a drop list user interface feature, an add document to lender list 2320, one or more change presentation of lender stacking order entry fields 2330 for each document listed, a delete document from lender stacking order selection button 2340, or other stacking order selection information or features.  While the stacking order selection display 2300 shown in FIG. 23 is for a processor user, corresponding displays for other users may also exist, which may be the same as shown in FIG. 23 or may be different.”).
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  

Response to Arguments


























Applicant's arguments filed November 30, 2020, have been fully considered but they are not persuasive. 
Regarding the §101 rejections: Applicants assert the claims do not recite certain methods of organizing human activity.12  Examiner disagrees.  As previously outlined in the Office action, the “determining…,” “identifying…,” and “populating…” limitations recite a method for generating a contract for a real estate transaction.  This interpretation is consistent with the applicant’s specification, which describes some of disclosed embodiments as “configured to automatically create real-estate property transaction documents.”13  Examiner maintains generating a contract for a real estate transaction is a “commercial or legal interaction” and thus falls within the “certain methods of organizing human activity” group of abstract ideas.
14  Applicants’ remarks fail to explicitly address or dispute these findings.  Therefore, in light of the above discussion, examiner maintains the claims recite an abstract idea.
	Finally, the applicants argue the claims are patent-eligible because they improve a technical field of real-estate transactions.15  This argument is also not persuasive.  Performing real-estate property transactions is neither a technology nor technical process but rather a known business practice.  At most, applicants’ claimed invention is directed to improving upon a known business practice.  The claims do not integrate the abstract idea into a practical application and do not recite additional elements that are significantly more than the abstract idea.  Therefore, examiner maintains the claims are not patent-eligible.
Regarding the §103 rejections of claims 1, 13, and 16: Applicants allege Minerick fails to teach “using the obtained information from the MLS database.”16  This argument is not persuasive.  As outlined in the updated Office action, Minerick teaches 17  Minerick further teaches such information may be generated “through the interaction with a third party vendor 1306 … such obtaining MLS and non-MLS listings….”18
	Finally, the applicants further allege the cited references do not disclose “identifying, based on the determined age or condition of the real-estate property, one or more real-estate transaction documents associated with the selected real-estate property transaction.”19  Examiner disagrees.  Allison ‘522 discloses technical features to load virtual forms associated with a selected property.20  Allison ‘522 further teaches the forms may be organized according to property’s attributes such as “type of property (e.g., commercial real estate, residential with easements, residential with known defects (e.g., asbestos roofs), etc.).”21  Under the broadest reasonable interpretation of the claim, examiner defines “condition” to include type of property.  Therefore, examiner maintains the cited references discloses the newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance] (defining commercial or legal interactions to include agreements in the form of contracts and legal obligations.).
        2 Id.
        3 Id. at 52 n.14. 
        4 Id.   
        5 Id.  
        6 MPEP §2106.05(b).  See also MPEP §2106(I) (“The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions.”).
        7 Id.
        8 MPEP §2106.05(d)(II).  
        9 Id.  
        10 MPEP §2106.05(d)(II).  
        11 See MPEP §2106.05(d)(II) (citing Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331 (Fed. Cir. 2015), the MPEP notes that sorting information is one example “of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner….”).  
        12 Remarks 9.
        13 Specification Paragraph 0015
        14 2019 Revised Guidance, supra note 1, at 54.
        15 Remarks, supra note 12, at 11.
        16 Id. at 12.
        17 Minerick Paragraph 0125.
        18 Id.
        19 Remarks, supra note 12, at 12.
        20 Allison ‘522 Paragraph 0026.
        21 Id. at Paragraph 0022.